



MEDTRONIC PLC AMENDED
AND RESTATED 2013 STOCK AWARD AND INCENTIVE PLAN




Section 1.
Purpose; Definitions

 
1.1 Purpose
 
The purpose of this Medtronic plc Amended and Restated 2013 Stock Award and
Incentive Plan (this “Plan”) is to give the Company and its Subsidiaries (each
as defined below) a competitive advantage in attracting, retaining, and
motivating officers, employees, directors, and consultants, to provide the
ability for the Company to provide such individuals with financial rewards that
are intended to be deductible to the maximum extent possible as
“performance-based compensation” within the meaning of Section 162(m) of the
Code (as defined below), and to provide the Company and its Subsidiaries with an
incentive plan that gives officers, employees, directors, and consultants
financial incentives directly linked to shareholder value. This Plan is intended
to serve as the Company’s primary vehicle for equity compensation awards and
long-term cash incentive awards for employees, directors, and other service
providers, as well as annual bonus awards for the Company’s executive officers.
Following the date that this Plan was approved by the Company’s shareholders, no
further equity compensation awards were granted pursuant to any other Company
plan (it being understood that outstanding awards under such plans will continue
to be settled pursuant to the terms of such plans). The Plan was originally
adopted by the board of directors of Medtronic, Inc. and approved by the
shareholders of Medtronic, Inc. on July 12, 2013, and was subsequently amended
on January 26, 2015 to be assumed by the Company as an Irish public limited
company. The Plan is hereby amended and restated as of December 8, 2017, subject
to any required approval of the Company’s shareholders.
 
1.2 Definitions
 
Certain terms used herein have definitions given to them in the first place in
which they are used. In addition, for purposes of this Plan, the following terms
are defined as set forth below:
 
(a)
“Act” means the Securities Exchange Act of 1934, as amended from time to time,
any regulations promulgated thereunder, and any successor thereto.



(b)
“Administrator” shall have the meaning set forth in Section 2.2.



(c)
“Applicable Exchange” means the New York Stock Exchange or such other securities
exchange as may at the applicable time be the principal market for the Shares.



(d)
“Award” means an Option, Stock Appreciation Right, Restricted Stock, Restricted
Stock Unit, Other Stock-Based Award, or Performance Award granted pursuant to
the terms of this Plan.



(e)
“Award Agreement” means a written document or agreement setting forth the terms
and conditions of a specific Award.



(f)
“Beneficial Owner” shall have the meaning given in Rule 13d-3, promulgated
pursuant to the Act.



(g)
“Board” means the Board of Directors of the Company.



(h)
“Cause” means, unless otherwise provided in an Award Agreement, (i) “Cause” as
defined in any Individual Agreement to which the applicable Participant is a
party and which is operative at the time in question, or (ii) if there is no
such Individual Agreement, or if it does not define “Cause”: (A) commission by
the Participant of a felony under federal law, local law or the law of the state
in which such action occurred, (B) failure on the part of the Participant to
perform such Participant’s employment duties in any material respect, (C) the
Participant’s prolonged absence from duty without the consent of the Company,
(D) intentional engagement by the Participant in any activity that is in
conflict with or adverse to the business or other interests of the Company, or
(E) willful misconduct or malfeasance of duty which is reasonably determined to
be detrimental to the Company. Notwithstanding the general rule of Section 2.3,
following a Change of Control, any determination by the Committee as to whether
“Cause” exists shall be subject to de novo review.



(i)
“Change of Control” shall have the meaning set forth in Section 10.2.








--------------------------------------------------------------------------------





(j)
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto, regulations promulgated thereunder, and other
relevant interpretive guidance issued by the Internal Revenue Service or the
Treasury Department. Reference to any specific section of the Code shall be
deemed to include such regulations and guidance, as well as any successor
provision of the Code.



(k)
“Committee” means a committee or subcommittee of the Board, appointed from time
to time by the Board, which committee or subcommittee shall consist of two or
more non-employee directors, each of whom is intended to be, to the extent
required by Rule 16b-3, a “non-employee director” as defined in Rule 16b-3 and,
to the extent required by Section 162(m) of the Code and any regulations
promulgated thereunder, an “outside director” as defined under Section 162(m) of
the Code. Initially, and unless and until otherwise determined by the Board,
“Committee” means the Compensation Committee of the Board.



(l)
“Company” means Medtronic plc, an Irish public limited company.



(m)
“Disaffiliation” means a Subsidiary’s ceasing to be a Subsidiary for any reason
(including, without limitation, as a result of a public offering, or a spinoff
or sale by the Company, of the stock of the Subsidiary) or a sale of a division
of the Company.



(n)
“Eligible Individuals” means directors, officers, employees, and consultants of
the Company or any Subsidiary, and prospective employees, officers and
consultants, who have accepted offers of employment or consultancy from the
Company or any Subsidiary; provided however, that no grant shall be effective
prior to the date on which such individual’s employment or consultancy
commences.



(o)
“Fair Market Value” means, unless otherwise determined by the Committee, the
closing price of a Share on the Applicable Exchange on the date of measurement
or, if Shares were not traded on the Applicable Exchange on such measurement
date, on the next preceding date on which Shares were traded, all as reported by
such source as the Committee may select. If the Shares are not listed on a
national securities exchange, Fair Market Value shall be determined by the
Committee in its good faith discretion, taking into account, to the extent
appropriate, the requirements of Section 409A of the Code.



(p)
“Free-Standing SAR” shall have the meaning set forth in Section 5.3.



(q)
“Full-Value Award” means any Award other than an Option, Stock Appreciation
Right, or Performance Cash Award.



(r)
“Good Reason” for termination means, unless otherwise provided in an Award
Agreement, a Termination of Employment during the two-year period following a
Change of Control by a Participant if (i) such Termination of Employment
constitutes a termination for “good reason” or qualifies under any similar
constructive termination provision, in either case, in any Individual Agreement
applicable to such Participant, or (ii) if the Participant is not party to any
such Individual Agreement, or if such Individual Agreement does not contain such
a provision, any Termination of Employment following the occurrence of: (A) an
involuntary relocation that increases the Participant’s commute by more than 50
miles from the commute in effect immediately prior to the applicable Change of
Control, (B) a material reduction in either the Participant’s base pay or in the
Participant’s overall compensation opportunity from the levels in effect
immediately prior to the applicable Change of Control or (C) a material
reduction in the Participant’s authority, duties or responsibilities below the
levels in effect immediately prior to the applicable Change of Control.
Notwithstanding the foregoing, a Termination of Employment shall be deemed to be
for Good Reason under clause (ii) of this Section 1.2(r) only if the Participant
provides written notice to the Company of the existence of one or more of the
conditions giving rise to Good Reason within 90 days of the initial existence of
such condition, the Company fails to cure such condition during the 30-day
period (the “Cure Period”) following its receipt of such notice, and the
Participant terminates employment within 180 days following the conclusion of
the Cure Period.



(s)
“Grant Date” means (i) the date on which the Committee (or its delegate, if
applicable) takes action to select an Eligible Individual to receive a grant of
an Award and determines the number of Shares to be subject to such Award, or
(ii) such later date as is provided by the Committee (or its delegate, if
applicable).



(t)
“Incentive Stock Option” means any Option that is designated in the applicable
Award Agreement as an “incentive stock option” within the meaning of Section 422
of the Code or any successor provision thereto, and that in fact qualifies.



(u)
“Individual Agreement” means an employment, consulting, severance, change of
control, or similar agreement between a Participant and the Company or between
the Participant and any of the Company’s Subsidiaries. For purposes of this
Plan, an Individual Agreement shall be considered “operative” during its term;
provided, that an Individual Agreement under which severance or other
substantive protections, compensation and/or benefits are provided only
following a change of control or termination of employment in anticipation of a
change of control shall not be considered “operative” until the occurrence of a
Change of Control or Termination of Employment in anticipation of a Change of
Control, as the case may be.



(v)
“ISO Eligible Employee” means an employee of the Company, any subsidiary
corporation (within the meaning of Section 424(f) of the Code) of the Company.








--------------------------------------------------------------------------------





(w)
“Nonqualified Option” means any Option that either (i) is not designated as an
Incentive Stock Option or (ii) is so designated but fails to qualify as such.



(x)
“Option” means an Award granted under Section 5.1.



(y)
“Other Stock-Based Awards” means Awards of Shares and other Awards that are
valued in whole or in part by reference to, or are otherwise based upon, Shares,
including (without limitation) unrestricted stock, dividend equivalents, and
convertible debentures.



(z)
“Other Stock-Based Performance Award” shall have the meaning given in Section 8.



(aa)
“Participant” means an Eligible Individual to whom an Award is or has been
granted.



(bb)
“Performance Award” means a Performance Cash Award, an Other Stock-Based
Performance Award, an Award of Performance-Based Restricted Stock, or
Performance Units, as each is defined herein.



(cc)
“Performance-Based Restricted Stock” shall have the meaning given in
Section 6.1.



(dd)
“Performance Cash Award” shall have the meaning set forth in Section 9.



(ee)
“Performance Goals” means the performance goals established by the Committee in
connection with the grant of a Performance Award. In the case of Qualified
Performance-Based Awards, (i) such Performance Goals shall be based on the
attainment of or changes in specified levels of one or more of the following
measures: sales, net sales, revenue, revenue growth or product revenue growth,
operating income (before or after taxes), earnings before interest, taxes,
depreciation and amortization, operating cash flow, return on invested capital,
return on capital employed, pre- or after-tax income (before or after allocation
or corporate overhead and bonus), net earnings, earnings per share, diluted
earnings per share, consolidated earnings before or after taxes (including
earnings before some or all of the following: interest, taxes, depreciation and
amortization), net income, gross profit, gross margin, year-end cash, debt
reductions, book value per share, return on equity, expense management, return
on investment, improvements in capital structure, profitability of an
identifiable business unit or product, maintenance or improvements of profit
margins, stock price, market share, costs, cash flow, working capital, return on
assets or net assets, asset turnover, inventory turnover, economic value added
(economic profit) or equivalent metrics, comparison with various stock market
indices, appreciation in and/or maintenance of share price, reductions in costs,
regulatory achievements, implementation, completion or attainment of measurable
objectives with respect to research, development, products or projects and
recruiting or maintaining personnel, and total shareholder return; each as
measured with respect to the Company or one or more Subsidiaries, divisions,
business units, or business segments of the Company, either in absolute terms or
relative to the performance of one or more other companies or an index covering
multiple companies; (ii) such Performance Goals shall be set by the Committee in
the time period prescribed by Section 162(m) of the Code and the regulations
promulgated thereunder; (iii) such Performance Goals shall be objective,
pre-established performance goals within the meaning of Section 162(m) of the
Code and the regulations promulgated thereunder and (iv) the achievement of such
Performance Goals shall be certified in accordance with the requirements of
Section 162(m) of the Code.



(ff)
“Performance Period” means that period established by the Committee at the time
any Performance Award is granted or at any time thereafter during which any
Performance Goal specified by the Committee with respect to such Award is to
be measured.



(gg)
“Performance Units” shall have the meaning given in Section 7.1.



(hh)
“Plan” means this Medtronic plc Amended and Restated 2013 Stock Award and
Incentive Plan, as set forth herein and as hereafter amended from time to time.



(ii)
“Predecessor Plans” means the Company’s Amended and Restated 1994 Stock Award
Plan, 1998 Outside Director Stock Compensation Plan, Executive Incentive Plan,
Kyphon Inc. 2002 Stock Plan, 2003 Long-Term Incentive Plan and 2008 Stock Award
and Incentive Plan.



(jj)
“Qualified Performance-Based Award” means an Award intended to qualify for the
Section 162(m) Exemption, as provided in Section 11.



(kk)
“Replaced Award” shall have the meaning given in Section 10.1.



(ll)
“Replacement Award” shall have the meaning given in Section 10.1.



(mm)
“Restricted Stock” shall have the meaning given in Section 6.



(nn)
“Restricted Stock Units” shall have the meaning given in Section 7.






--------------------------------------------------------------------------------







(oo)
“Restriction Period” means, with respect to Restricted Stock and Restricted
Stock Units, the period commencing with the Grant Date and ending upon the
expiration of the applicable vesting conditions or the achievement of the
applicable Performance Goals (it being understood that the Committee may provide
that restrictions shall lapse with respect to portions of the applicable Award
during the Restriction Period).



(pp)
“Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in Section
162(m)(4)(C) of the Code.



(qq)
“Share” means an ordinary share, par value $0.0001 per share of the Company.



(rr)
“Stock Appreciation Right” or “SAR” shall have the meaning set forth in
Section 5.3.



(ss)
“Subsidiary” has the meaning set forth in section 7 of the Companies Act 2014 of
the Republic of Ireland; provided that, to the extent required to avoid the
imposition of additional taxes under Section 409A of the Code, an entity shall
not be treated as a Subsidiary unless it is also an entity in which the Company
has a “controlling interest” (as defined in Treas. Reg. Section
1.409A-1(b)(5)(ii)(E)(1)), either directly or through a chain of corporations or
other entities in which each corporation or other entity has a “controlling
interest” in another corporation or entity in the chain, as determined by the
Committee.



(tt)
“Substitute Award” means any Award granted in assumption of, or in substitution
for, an award of a company or business (that is not, prior to the applicable
transaction, a Subsidiary of the Company) acquired by the Company or a
Subsidiary or with which the Company or a Subsidiary combines.



(uu)
“Tandem SAR” shall have the meaning set forth in Section 5.3.



(vv)
“Ten Percent Shareholder” means a person owning stock possessing more than 10%
of the total combined voting power of all classes of stock of the Company, any
subsidiary corporation (within the meaning of Section 424(f) of the Code).



(ww)
“Term” means the maximum period during which an Option or Stock Appreciation
Right may remain outstanding, subject to earlier termination upon Termination of
Employment or otherwise, as specified in the applicable Award Agreement.



(xx)    “Termination of Employment” means, unless otherwise provided in the
Award Agreement, the termination of the applicable Participant’s employment
with, or performance of services for, the Company and any of its Subsidiaries.
Unless otherwise determined by the Committee, a Participant employed by, or
performing services for, a Subsidiary or a division of the Company shall be
deemed to incur a Termination of Employment if, as a result of a Disaffiliation,
such Subsidiary, or division ceases to be a Subsidiary or division, as the case
may be, and the Participant does not immediately become an employee of, or
service provider for, the Company or another Subsidiary. Temporary absences from
employment because of illness, vacation, or leave of absence, and transfers
among the Company and its Subsidiaries, shall not be considered Terminations of
Employment. Notwithstanding the foregoing, with respect to any Award that
constitutes “nonqualified deferred compensation” within the meaning of Section
409A of the Code, “Termination of Employment” shall mean a “separation from
service” as defined under Section 409A of the Code.


Section 2.
Administration



2.1 Committee


The Plan shall be administered by the Committee or a duly designated
Administrator, as defined herein. The Committee shall, subject to Section 11,
have plenary authority to grant Awards to Eligible Individuals pursuant to the
terms of the Plan. Among other things, the Committee shall have the authority,
subject to the terms and conditions of the Plan:
 
(a)
To select the Eligible Individuals to whom Awards may be granted;



(b)
To determine whether and to what extent Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Other Stock-Based Awards, or
Performance Awards, or any combination thereof, are to be granted hereunder;



(c)
To determine the number of Shares to be covered by each Award granted under the
Plan;



(d)
To determine the terms and conditions of each Award granted hereunder, based on
such factors as the Committee shall determine;



(e)
Subject to Section 12, to modify, amend, or adjust the terms and conditions of
any Award;



(f)
To adopt, alter, or repeal such administrative rules, guidelines, and practices
governing the Plan as the Committee shall from time to time deem advisable;






--------------------------------------------------------------------------------







(g)
To interpret the terms and provisions of the Plan and any Award issued under the
Plan (and any agreement relating thereto);



(h)
Subject to Sections 11 and 12, to accelerate the vesting or lapse of
restrictions of any outstanding Award, based in each case on such considerations
as the Committee in its sole discretion may determine;



(i)
To decide all other matters that must be determined in connection with an Award;



(j)
To determine whether, to what extent, and under what circumstances cash, Shares,
and other property and other amounts payable with respect to an Award under this
Plan shall be deferred either automatically or at the election of the
Participant; and



(k)
To otherwise administer the Plan.

 
2.2 Committee Procedures; Board Authority


The Committee shall exercise its authority under the Plan as follows:
 
(a)
The Committee may act only with the assent of a majority of its members then in
office, except that the Committee may, except to the extent prohibited by
applicable law or the listing standards of the Applicable Exchange and subject
to Section 11.3, allocate all or any portion of its responsibilities and powers
to any one or more of its members and may delegate all or any part of its
responsibilities and powers to any person or persons selected by it (the
“Administrator”). Notwithstanding the foregoing, the Committee may not so
delegate any responsibility or power to the extent that such delegation would
cause a Qualified Performance-Based Award hereunder not to qualify for the
Section 162(m) Exemption, or make any Award hereunder subject to (and not exempt
from) the short-swing recovery rules of Section 16(b) of the Act. Without
limiting the generality of the foregoing, the Committee may not delegate its
responsibilities and powers to grant, establish the terms and conditions of, and
otherwise administer Qualified Performance-Based Awards, nor its
responsibilities and powers to grant and establish the terms and conditions of
Awards to Participants who are subject to Section 16(b) (as defined in Section
11.4 below).



(b)
Subject to Section 11.3, any authority granted to the Committee may also be
exercised by the full Board. To the extent that any permitted action taken by
the Board conflicts with action taken by the Committee, the Board action
shall control.

 
2.3 Discretion of Committee
 
Subject to Section 1.2(h), any determination made by the Committee or by the
Administrator under the provisions of the Plan with respect to any Award shall
be made in the sole discretion of the Committee or the Administrator at the time
of the grant of the Award or, unless in contravention of any express term of the
Plan, at any time thereafter. All decisions made by the Committee or the
Administrator shall be final and binding on all persons, including the Company,
Participants, and Eligible Individuals, and by accepting an Award under the
Plan, each Participant acknowledges that all decisions of the Committee shall be
final and binding on the Participant, his or her beneficiaries and any other
person having a claim or an interest in the Award.
 
2.4 Award Agreements
 
Unless otherwise determined by the Committee, the terms and conditions of each
Award, as determined by the Committee, shall be set forth in a written Award
Agreement. Award Agreements may be amended only in accordance with Section 12
hereof.
 
Section 3.
Shares Subject to Plan

 
3.1 Plan Maximums
 
Subject to adjustment as provided in Section 3.4, (a) the maximum number of
Shares that may be issued pursuant to Awards under the Plan shall be the sum of
(i) Fifty Million (50,000,000) Shares, (ii) any Shares which are available for
grant as of the Effective Date under the Plan and (iii) any Shares relating to
the Plan or Predecessor Plans which become available for grants under the Plan
following the Effective Date pursuant to Section 3.2; and (b) the maximum number
of Shares that may be issued pursuant to Options intended to be Incentive Stock
Options following the Effective Date shall be 50,000,000. Shares subject to an
Award under the Plan may be authorized and unissued Shares or may be treasury
Shares.
 









--------------------------------------------------------------------------------





3.2 Rules for Calculating Shares Issued
 
For purposes of the limits set forth in Section 3.1 (but not for purposes of the
limits set forth in Section 3.3), each Share that is subject to a Full-Value
Award shall be counted as 3.0 Shares. To the extent that any Award under this
Plan or the Predecessor Plans is forfeited, or any Option and related Tandem SAR
or any Free-Standing SAR granted under this Plan or the Predecessor Plans
terminates, expires, or lapses without being exercised, or any Award is settled
for cash, the Shares subject to such Awards not delivered as a result thereof
shall thereupon become available (in the case of Full-Value Awards, based upon
the share-counting ratio set forth in the first sentence of this Section 3.2)
for Awards under the Plan. In the event that any Shares are withheld by the
Company or previously acquired Shares are tendered (either actually or by
attestation) by a Participant to satisfy any tax withholding obligation with
respect to an Award other than an Option or SAR, then the Shares so tendered or
withheld shall automatically again become available for issuance under the Plan
and correspondingly increase the total number of Shares available for issuance
under Section 3.1 in accordance with the same ratio specified in this Section
3.2. Notwithstanding anything to the contrary in this Section 3.2, the following
Shares will not again become available for issuance under the Plan: (a) any
Shares which would have been issued upon any exercise of an Option but for the
fact that the exercise price was paid by a “net exercise” pursuant to Section
5.8(c) or any previously acquired Shares tendered (either actually or by
attestation) by a Participant in payment of the exercise price of an Option;
(b) any Shares withheld by the Company or previously acquired Shares tendered
(either actually or by attestation) by a Participant to satisfy any tax
withholding obligation with respect to an Option or SAR (but not other Awards);
(c) Shares covered by a SAR that are not issued in connection with the stock
settlement of the SAR upon its exercise; (d) Shares that are repurchased by the
Company using Option exercise proceeds; and (e) if Shares are withheld pursuant
to Section 15.4 at a rate that is higher than the minimum statutory tax rate,
only the number of Shares withheld at the minimum statutory tax rate will again
become available for issuance under the Plan. In addition, in the case of any
Substitute Award, Shares delivered or deliverable in connection with such
Substitute Award shall not be deemed granted or issued under the Plan for
purposes of Sections 3.1 or 3.3.
 
3.3 Individual Limits
 
Subject to adjustment as provided in Section 3.4, no Participant may be granted
(a) Options and Stock Appreciation Rights relating to more than 2,000,000 Shares
under the Plan during any fiscal year and (b) Awards other than Options or Stock
Appreciation Rights relating to more than 2,000,000 Shares under the Plan during
any fiscal year. In addition to the foregoing, the maximum dollar value that may
be paid to any Participant in Qualified Performance-Based Awards denominated in
cash in any fiscal year shall be $20,000,000 for the Company’s Chief Executive
Officer and $10,000,000 for each other Participant, including any amounts earned
during such fiscal year and deferred. If an Award is cancelled, the cancelled
Award shall continue to be counted towards the limitations set forth in this
Section 3.3.
 
3.4 Adjustment Provision
 
The Committee shall have authority to make adjustments under the Plan as
provided below:
 
(a)
In the event of a merger, consolidation, acquisition of property or shares,
stock rights offering, liquidation, separation, spinoff, Disaffiliation,
extraordinary dividend of cash or other property, or similar event affecting the
Company or any of its Subsidiaries (a “Corporate Transaction”), the Committee,
or the Board shall make such substitutions or adjustments as it deems
appropriate and equitable to (i) the aggregate number and kind of Shares or
other securities reserved for issuance and delivery under the Plan, (ii) the
various maximum share limitations set forth in Sections 3.1 and 3.3, (iii) the
number and kind of Shares or other securities subject to outstanding Awards, and
(iv) the exercise price of outstanding Awards. Any fractional Shares resulting
from such adjustment shall be eliminated. Any adjustments determined by the
Committee shall be final, binding and conclusive.

 
(b)
In the event of a stock dividend, stock split, reverse stock split,
reorganization, share combination, recapitalization, or similar event affecting
the capital structure of the Company, the Committee or the Board shall make such
substitutions or adjustments as it deems appropriate and equitable to (i) the
aggregate number and kind of Shares or other securities reserved for issuance
and delivery under the Plan, (ii) the various share maximum limitations set
forth in Sections 3.1 and 3.3, (iii) the number and kind of Shares or other
securities subject to outstanding Awards, and (iv) the exercise price of
outstanding Awards, provided that in no event shall the per Share exercise price
of an Option or the subscription price payable per Share of an Award be reduced
to an amount that is lower than the nominal value of a Share. Any fractional
Shares resulting from such adjustment shall be eliminated. Any adjustments
determined by the Committee shall be final, binding and conclusive.

 
(c)
In the case of Corporate Transactions, such adjustments may include, without
limitation, (i) the cancellation of outstanding Awards in exchange for payments
of cash, property, or a combination thereof having an aggregate value equal to
the value (if any) of such Awards, as determined by the Committee or the Board
in its sole discretion (it being understood that, in the case of a Corporate
Transaction with respect to which holders of Shares receive consideration other
than publicly traded equity securities of the Surviving Corporation (as defined
below in Section 10.2), any such determination by the Committee that the value
of an Option or Stock Appreciation Right shall for this purpose be deemed to
equal the excess, if any, of the value of the consideration being paid for each
Share pursuant to such Corporate Transaction over the exercise price of such






--------------------------------------------------------------------------------





Option or Stock Appreciation Right shall conclusively be deemed valid), (ii) the
substitution of other property (including, without limitation, cash or other
securities of the Company and securities of entities other than the Company) for
the Shares subject to outstanding Awards, and (iii) in connection with a
Disaffiliation, arranging for the assumption of Awards, or replacement of Awards
with new awards based on other property or other securities (including, without
limitation, other securities of the Company and securities of entities other
than the Company), by the affected Subsidiary or division of the Company or by
the entity that controls such Subsidiary or division of the Company following
such Corporate Transaction (as well as any corresponding adjustments to Awards
that remain based upon Company securities). For the avoidance of doubt, if the
Committee determines that, as of the date of the Corporate Transaction, the
Award has no value, then such Award may be terminated by the Company without
payment.
 
(d)
The Committee may, in its sole discretion, provide that one or more objectively
determinable adjustments shall be made to one or more of the Performance Goals.
Such adjustments may include, but are not limited to, one or more of the
following: (i) items related to a change in accounting principle; (ii) items
relating to financing activities; (iii) expenses for restructuring or
productivity initiatives; (iv) other non-operating items; (v) items related to
acquisitions; (vi) items attributable to the business operations of any entity
acquired by the Company during the Performance Period; (vii) items related to
the disposal or sale of a business or segment of a business; (viii) items
related to discontinued operations that do not qualify as a segment of a
business under applicable accounting standards; (ix) items attributable to any
stock dividend, stock split, combination or exchange of stock occurring during
the Performance Period; (x) any other items of significant income or expense
which are determined to be appropriate adjustments; (xi) items relating to
unusual or infrequently occurring corporate transactions, events or
developments, (xii) items related to amortization of acquired intangible assets;
(xiii) items that are outside the scope of the Company’s core, on-going business
activities; (xiv) items related to acquired in-process research and development;
(xv) items relating to changes in tax laws; (xvi) items relating to major
licensing or partnership arrangements; (xvii) items relating to asset impairment
charges; (xviii) items relating to gains or losses for litigation, arbitration
and contractual settlements; or (xix) items relating to any other unusual or
nonrecurring events or changes in applicable laws, accounting principles or
business conditions. For all Awards intended to qualify for the Section 162(m)
Exemption, such determinations shall be made within the time prescribed by, and
otherwise in compliance with, Section 162(m) of the Code.

 
(e)
Notwithstanding the foregoing: (a) any adjustments made pursuant to Section 3.4
to Awards that are considered “deferred compensation” within the meaning of
Section 409A of the Code shall be made in compliance with the requirements of
Section 409A of the Code and (b) any adjustments made pursuant to Section 3.4 to
Awards that are not considered “deferred compensation” subject to Section 409A
of the Code shall be made in such a manner as to ensure that, after such
adjustment, the Awards either (i) continue not to be subject to Section 409A of
the Code, or (ii) comply with the requirements of Section 409A of the Code.

 
Section 4.
Eligibility

 
4.1 Eligible Individuals; Incentive Stock Options
 
Awards may be granted under the Plan to Eligible Individuals; provided, that
Incentive Stock Options may be granted only to employees of the Company and its
Subsidiaries.
 
Section 5.
Options and Stock Appreciation Rights

 
5.1 Types of Options
 
Options may be of two types: Incentive Stock Options and Nonqualified Options.
The Award Agreement for an Option shall indicate whether the Option is intended
to be an Incentive Stock Option or a Nonqualified Option; provided, that any
Option that is designated as an Incentive Stock Option but fails to meet the
requirements therefor (as described in Section 5.2 or otherwise), and any Option
that is not expressly designated as intended to be an Incentive Stock Option
shall be treated as a Nonqualified Option.
 
5.2 Incentive Stock Option Limitations
 
To the extent that the aggregate Fair Market Value, determined at the time of
grant, of the Shares with respect to which Incentive Stock Options are
exercisable for the first time during any calendar year under the Plan or any
other stock option plan of the Company, any subsidiary corporation (within the
meaning of Section 424(f) of the Code) exceeds $100,000, Options relating to
such Shares in excess of the limit shall be deemed Nonqualified Options. If an
ISO Eligible Employee does not remain employed by the Company, any subsidiary
corporation (within the meaning of Section 424(f) of the Code), at all times
from the time an Incentive Stock Option is granted until three months prior to
the date of exercise thereof (or such other period as required by applicable
law), such Option shall be treated as a Nonqualified Stock Option. Should any
provision of the Plan not be necessary





--------------------------------------------------------------------------------





in order for any Options to qualify as Incentive Stock Options, or should any
additional provisions be required, the Committee may amend the Plan accordingly,
without the necessity of obtaining the approval of the shareholders of
the Company.
 
5.3 Types and Nature of Stock Appreciation Rights
 
Stock Appreciation Rights may be “Tandem SARs”, which are granted in conjunction
with an Option, or “Free-Standing SARs”, which are not granted in conjunction
with an Option. Upon the exercise of a Stock Appreciation Right, the Participant
shall be entitled to receive an amount in cash, Shares, or both, in value equal
to the product of (a) the excess of the Fair Market Value of one Share over the
exercise price of the applicable Stock Appreciation Right, multiplied by (b) the
number of Shares in respect of which the Stock Appreciation Right has been
exercised. The applicable Award Agreement shall specify whether such payment is
to be made in cash or Shares or both, or shall reserve to the Committee or the
Participant the right to make that determination prior to or upon the exercise
of the Stock Appreciation Right.
 
5.4 Tandem SARs
 
A Tandem SAR may be granted at the Grant Date of the related Option. A Tandem
SAR shall be exercisable only at such time or times and to the extent that the
related Option is exercisable in accordance with the provisions of this Section
5, and shall have the same exercise price as the related Option. A Tandem SAR
shall terminate or be forfeited upon the exercise or forfeiture of the related
Option, and the related Option shall terminate or be forfeited upon the exercise
or forfeiture of the Tandem SAR.
 
5.5 Exercise Price
 
Except in respect of Replacement Awards or Substitute Awards, the exercise price
per Share subject to an Option or Free-Standing SAR shall be determined by the
Committee and set forth in the applicable Award Agreement, and shall not be less
than the Fair Market Value of a Share on the applicable Grant Date; provided,
that if an Incentive Stock Option is granted to a Ten Percent Shareholder, the
exercise price shall be no less than 110% of the Fair Market Value of the Stock
on the applicable Grant Date.
 
5.6 Term
 
The Term of each Option and each Free-Standing SAR shall be fixed by the
Committee, but shall not exceed 10 years from the Grant Date.
 
5.7 Vesting and Exercisability
 
Except as otherwise provided herein, Options and Free-Standing SARs shall be
exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee. Subject to the terms of the Plan and the
applicable Award Agreement, in no event shall the vesting schedule of an Option
or Free-Standing SAR provide that such Option or Free-Standing SAR vest prior to
the first anniversary of the Grant Date. The minimum vesting periods specified
in the preceding sentence shall not apply: (A) to Awards made in payment of
earned performance-based Awards and other earned cash-based incentive
compensation; (B) upon a termination of employment due to death, disability or
retirement; (C) upon a Change of Control; (D) to a Substitute Award that does
not reduce the vesting period of the award being replaced; or (E) to Awards
involving an aggregate number of Shares not in excess of five percent of the
Shares available for grant as Options or Free-Standing SARs.
 
5.8 Method of Exercise
 
Subject to the provisions of this Section 5, Options and Free-Standing SARs may
be exercised, in whole or in part, at any time during the applicable Term by
giving written notice of exercise to the Company specifying the number of Shares
as to which the Option or Free-Standing SAR is being exercised. In the case of
the exercise of an Option, such notice shall be accompanied by payment in full
of the purchase price (which shall equal the product of such number of shares
multiplied by the applicable exercise price) and an amount equal to any federal,
state, local or foreign withholding taxes. To the extent permitted by law and if
approved by the Committee (which approval may be set forth in the applicable
Award Agreement or otherwise), payment, in full or in part, may be made by
certified or bank check or such other instrument or such other method as the
Company may accept, as follows:
 
(a)
Payment may be made in the form of Shares (by delivery of such shares or by
attestation) of the same class as the Shares subject to the Option already owned
by the Participant (based on the Fair Market Value of the Shares on the date the
Option is exercised); provided that, in the case of an Incentive Stock Option,
the right to make a payment in the form of already owned Shares of the same
class as the Shares subject to the Option may be authorized only at the time the
Option is granted.








--------------------------------------------------------------------------------





(b)
To the extent permitted by applicable law, payment may be made by delivering a
properly executed exercise notice to the Company, together with a copy of
irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds necessary to pay the purchase price, and the
amount of any federal, state, local, or foreign withholding taxes. To facilitate
the foregoing, the Company may, to the extent permitted by applicable law, enter
into agreements for coordinated procedures with one or more brokerage firms.



(c)
Payment may be made by instructing the Company to withhold a number of Shares
having a Fair Market Value (based on the Fair Market Value of the Shares on the
date the applicable Option is exercised) equal to the product of (i) the
exercise price multiplied by (ii) the number of Shares in respect of which the
Option shall have been exercised and an amount equal to any federal, state,
local and/or foreign withholding taxes.

 
5.9 Delivery; Rights of Shareholders
 
No Shares shall be delivered pursuant to the exercise of an Option until the
exercise price therefor has been fully paid and applicable taxes have been
withheld. The applicable Participant shall have all of the rights of a
shareholder of the Company holding the class or series of Shares that is subject
to the Option or Stock Appreciation Right (including, if applicable, the right
to vote the applicable Shares and the right to receive dividends), when (a) the
Company has received a written notice from the Participant of exercise that
complies with all procedures established under this Plan for effective exercise,
including, without limitation, completion and delivery of all required forms,
(b) the Participant has, if requested, given the representation described in
Section 15.1, and (c) in the case of an Option, the Participant has paid in full
for such Shares.
 
5.10 Nontransferability of Options and Stock Appreciation Rights
 
No Option or Free-Standing SAR shall be transferable by a Participant other
than, for no value or consideration, (a) by will or by the laws of descent and
distribution, or (b) in the case of a Nonqualified Option or Free-Standing SAR,
as otherwise expressly permitted by the Committee including, if so permitted,
pursuant to a transfer to the Participant’s family members, whether directly or
indirectly or by means of a trust or partnership or otherwise. For purposes of
this Plan, unless otherwise determined by the Committee, “family member” shall
have the meaning given to such term in General Instructions A.1(a)(5) to Form
S-8 under the Securities Act of 1933, as amended, and any successor thereto. A
Tandem SAR shall be transferable only with the related Option and only to the
extent the Option is transferable pursuant to the preceding sentence. Any Option
or Stock Appreciation Right shall be exercisable, subject to the terms of this
Plan, only by the applicable Participant, the guardian or legal representative
of such Participant, or any person to whom such Option or Stock Appreciation
Right is permissibly transferred pursuant to this Section 5.10, it being
understood that the term “Participant” includes such guardian, legal
representative and other transferee; provided, that the term “Termination of
Employment” shall continue to refer to the Termination of Employment of the
original Participant.
 
5.11 No Dividend or Dividend Equivalents
 
No dividend or other distribution or award of dividend equivalents may be
granted with respect to any Option or SAR granted under this Plan.
 
5.12 No Repricing
 
Notwithstanding any other provision of this Plan other than Section 3.4, the
Committee may not, without prior approval of the Company’s stockholders, seek to
effect any repricing of any previously granted, “underwater” Option or SAR by:
(i) amending or modifying the terms of the Option or SAR to lower the exercise
price; (ii) canceling the underwater Option or SAR and granting either
replacement Options or SARs having a lower exercise price; or other Awards or
cash in exchange; or (iii) repurchasing the underwater Options or SARs. For
purposes of this Section 5.12, an Option or SAR will be deemed to be
“underwater” at any time when the Fair Market Value of the Shares is less than
the per share exercise price of the Option or SAR.
 
Section 6.
Restricted Stock (Including Performance-Based Restricted Stock)

 
6.1 Nature of Award; Certificates
 
Shares of Restricted Stock are actual Shares issued to a Participant, and shall
be evidenced in such manner as the Committee may deem appropriate, including
book-entry registration or issuance of one or more stock certificates or
delivery to an account in the Participant’s name at a broker designated by the
Company.
 
“Performance-Based Restricted Stock” is an Award of Shares of Restricted Stock,
the vesting of which is subject to the attainment of Performance Goals. In the
event that the Committee grants Shares of Performance-Based Restricted Stock,
the performance levels to be achieved for each Performance Period and the amount
of the Award to be distributed shall be conclusively determined by the
Committee. Any certificate issued in respect of Shares of Restricted Stock shall
be registered in the name of the applicable Participant and, in the case of
Restricted Stock, shall bear an appropriate legend referring to the





--------------------------------------------------------------------------------





terms, conditions, and restrictions applicable to such Award. The Committee may
require that the certificates evidencing such shares be held in custody by the
Company until the restrictions thereon shall have lapsed and that, as a
condition of any Award of Restricted Stock, the applicable Participant shall
have delivered a stock power, endorsed in blank, relating to the Shares covered
by such Award.
 
6.2 Terms and Conditions
 
Shares of Restricted Stock shall be subject to the following terms and
conditions:
 
(a)
The Committee shall, prior to or at the time of grant, condition the vesting or
transferability of an Award of Restricted Stock upon the continued service of
the applicable Participant or the attainment of Performance Goals, or the
attainment of Performance Goals and the continued service of the applicable
Participant. In the event that the Committee conditions the grant or vesting of
an Award of Restricted Stock upon the attainment of Performance Goals (or the
attainment of Performance Goals and the continued service of the applicable
Participant), the Committee may, prior to or at the time of grant, designate
such an Award as a Qualified Performance-Based Award. The conditions for grant,
vesting, or transferability and the other provisions of Restricted Stock Awards
(including without limitation any Performance Goals applicable to
Performance-Based Restricted Stock) need not be the same with respect to each
Participant.



(b)
Subject to the terms of the Plan and the applicable Award Agreement, any Award
of Restricted Stock shall be subject to a vesting period of at least three years
following the date of grant, provided that vesting during a period of at least
one year following the date of grant is permissible if vesting is conditioned
upon the achievement of Performance Goals, and provided, further, that an Award
may vest in part on a pro rata basis (as specified in the applicable Award
Agreement) prior to the expiration of any vesting period. The minimum vesting
periods specified in the preceding sentence shall not apply: (A) to Awards made
in payment of earned performance-based Awards and other earned cash-based
incentive compensation; (B) upon a termination of employment due to death,
disability or retirement; (C) upon a Change of Control; (D) to a Substitute
Award that does not reduce the vesting period of the award being replaced; or
(E) to Awards involving an aggregate number of Shares not in excess of five
percent of Shares available for grant as Restricted Stock (together with all
other Shares available for grant as Full-Value Awards). Subject to the
provisions of the Plan and the applicable Award Agreement, during the
Restriction Period, the Participant shall not be permitted to sell, assign,
transfer, pledge, or otherwise encumber Shares of Restricted Stock.



(c)
If any applicable Performance Goals and/or continued service periods are
satisfied and the Restriction Period expires without a prior forfeiture of the
Shares of Restricted Stock for which legended certificates have been issued,
either (i) unlegended certificates for such Shares shall be delivered to the
Participant upon surrender of the legended certificates, or (ii) such Shares
shall be evidenced in such manner as the Committee may deem appropriate,
including book-entry registration or delivery to an account in the Participant’s
name at a broker designated by the Company.

 
6.3 Rights of Shareholder
 
Except as provided in the applicable Award Agreement, the applicable Participant
shall have, with respect to Shares of Restricted Stock, all of the rights of a
shareholder of the Company holding the class or series of Shares that are the
subject of the Restricted Stock, including, if applicable, the right to vote the
Shares and the right to receive any dividends and other distributions, provided,
however, that, notwithstanding anything to the contrary in an Award Agreement,
in no event shall a dividend or other distribution or dividend equivalent be
paid on Restricted Stock until the Award has vested.
 
Section 7.
Restricted Stock Units (Including Performance Units)

 
7.1 Nature of Award
 
Restricted Stock Units are Awards denominated in Shares that will be settled,
subject to the terms and conditions of the applicable Award Agreement, (a) in
cash, based upon the Fair Market Value of a specified number of Shares, (b) in
Shares, or (c) a combination thereof. “Performance Units” are Restricted Stock
Units, the vesting of which are subject to the attainment of Performance Goals.
In the event that the Committee grants Performance Units, the performance levels
to be achieved for each Performance Period and the amount of the Award to be
distributed shall be conclusively determined by the Committee.
 
7.2 Terms and Conditions
 
Restricted Stock Units shall be subject to the following terms and conditions:
 





--------------------------------------------------------------------------------





(a)
The Committee shall, prior to or at the time of grant, condition the grant,
vesting, or transferability of Restricted Stock Units upon the continued service
of the applicable Participant or the attainment of Performance Goals, or the
attainment of Performance Goals and the continued service of the applicable
Participant. In the event that the Committee conditions the grant or vesting of
Restricted Stock Units upon the attainment of Performance Goals (or the
attainment of Performance Goals and the continued service of the applicable
Participant), the Committee may, prior to or at the time of grant, designate
such an Award as a Qualified Performance-Based Award. The conditions for grant,
vesting or transferability and the other provisions of Restricted Stock Units
(including without limitation any Performance Goals applicable to Performance
Units) need not be the same with respect to each Participant. An Award of
Restricted Stock Units shall be settled as and when the Restricted Stock Units
vest or at a later time specified by the Committee or in accordance with an
election of the Participant, if the Committee so permits.



(b)
Subject to the terms of the Plan and the applicable Award Agreement, any
Restricted Stock Units shall be subject to a vesting period of at least three
years following the date of grant, provided that vesting during a period of at
least one year following the date of grant is permissible if vesting is
conditioned upon the achievement of Performance Goals, and provided, further,
that Restricted Stock Units may vest in part on a pro rata basis (as specified
in the applicable Award Agreement) prior to the expiration of any vesting
period. The minimum vesting periods specified in the preceding sentence shall
not apply: (A) to Awards made in payment of earned performance-based Awards and
other earned cash-based incentive compensation; (B) upon a termination of
employment due to death, disability or retirement; (C) upon a Change of Control;
(D) to a Substitute Award that does not reduce the vesting period of the award
being replaced; or (E) to Awards involving an aggregate number of Shares not in
excess of five percent of Shares available for grant as Restricted Stock Units
(together with all other Shares available for grant as Full-Value Awards).



(c)
Subject to the provisions of the Plan and the applicable Award Agreement, during
the period, if any, set by the Committee, during the Restriction Period the
Participant shall not be permitted to sell, assign, transfer, pledge, or
otherwise encumber Restricted Stock Units.



(d)
The Award Agreement for Restricted Stock Units may specify whether, to what
extent, and on what terms and conditions the applicable Participant shall be
entitled to receive current or deferred payments of cash, Shares, or other
property corresponding to the dividends payable on the Company’s Stock (subject
to Section 15.5 below), provided, however, that, notwithstanding anything to the
contrary in an Award Agreement, in no event shall a dividend or other
distribution or dividend equivalent be paid on a Restricted Stock Unit until the
Award has vested.

 
Section 8.
Other Stock-Based Awards (Including Other Stock-Based Performance Awards)

 
Other Stock-Based Awards may be granted under the Plan, provided that any Other
Stock-Based Awards that are Awards of Shares that are unrestricted shall only be
granted in lieu of other compensation due and payable to the Participant. “Other
Stock-Based Performance Awards” are Other Stock-Based Awards, the vesting of
which is subject to the attainment of Performance Goals. In the event that the
Committee grants Other Stock-Based Performance Awards, the performance levels to
be achieved for each Performance Period and the amount of the Award to be
distributed shall be conclusively determined by the Committee. Subject to the
terms of the Plan and the applicable Award Agreement, any Other Stock-Based
Award that is a Full-Value Award (and is not an Award of unrestricted stock)
shall be subject to a vesting period of at least three years following the Grant
Date; provided that a vesting period of at least one year is permissible if
vesting is conditioned upon the achievement of Performance Goals, and provided,
further, that any Other Stock-Based Award may vest in part on a pro rata basis
prior to the expiration of any vesting period. The minimum vesting periods
specified in the preceding sentence shall not apply: (A) to Awards made in
payment of earned performance-based Awards and other earned cash-based incentive
compensation; (B) upon a termination of employment due to death, disability or
retirement; (C) upon a Change of Control; (D) to a Substitute Award that does
not reduce the vesting period of the award being replaced; or (E) to Awards
involving an aggregate number of Shares not in excess of five percent of Shares
available for grant as Other Stock Based-Awards that are Full-Value Awards
(together with all other Shares available for grant as Full-Value Awards).
Notwithstanding anything to the contrary in an Award Agreement, in no event
shall a dividend or other distribution or dividend equivalent be paid on an
Other-Stock Based Award until the Award has vested.
 
Section 9.
Performance Cash Awards

 
Performance Cash Awards may be issued under the Plan, for no cash consideration
or for such minimum consideration as may be required by applicable law, either
alone or in addition to other Awards. A “Performance Cash Award” is an Award
entitling the recipient to payment of a cash amount subject to the attainment of
Performance Goals. The Committee may, in connection with the grant of a
Performance Cash Award, designate the Award as a Qualified Performance-Based
Award. The conditions for grant or vesting and the other provisions of a
Performance Cash Award (including without limitation any applicable Performance
Goals) need not be the same with respect to each Participant. Performance Cash
Awards may be paid in cash, Shares, other property or any combination thereof,
in the sole discretion of the Committee as set forth in the applicable Award
Agreement. The





--------------------------------------------------------------------------------





performance levels to be achieved for each Performance Period and the amount of
the Award to be distributed shall be conclusively determined by the Committee.
 
Section 10.
Change of Control Provisions

 
10.1 Impact of Event
 
Notwithstanding any other provision of this Plan to the contrary, the provisions
of this Section 10 shall apply in the event of a Change of Control, unless
otherwise provided in the applicable Award Agreement.
 
(a)
Upon a Change of Control, (i) all then-outstanding Options and SARs shall become
fully vested and exercisable, and any Full-Value Award (other than a Performance
Award) shall vest in full, be free of restrictions, and be deemed to be earned
and immediately payable in an amount equal to the full value of such Award,
except in each case to the extent that another Award meeting the requirements of
Section 10.1(b) (any award meeting the requirements of Section 10.1(b), a
“Replacement Award”) is provided to the Participant pursuant to Section 3.4 to
replace such Award (any award intended to be replaced by a Replacement Award, a
“Replaced Award”), and (ii) any Performance Award that is not replaced by a
Replacement Award shall be deemed to be earned and immediately payable in an
amount equal to the full value of such Performance Award (with all applicable
Performance Goals deemed achieved at the greater of (x) the applicable target
level and (y) the level of achievement of the Performance Goals for the Award as
determined by the Committee not later than the date of the Change of Control,
taking into account performance through the latest date preceding the Change of
Control as to which performance can, as a practical matter, be determined (but
not later than the end of the Performance Period)) multiplied by a fraction, the
numerator of which is the number of days during the applicable Performance
Period before the date of the Change of Control, and the denominator of which is
the number of days in the applicable Performance Period; provided, however, that
such fraction shall be equal to one in the event that the applicable Performance
Goals in respect of such Performance Award have been fully achieved as of the
date of such Change of Control.



(b)
An Award shall meet the conditions of this Section 10.1(b) (and hence qualify as
a Replacement Award) if: (i) it is of the same type as the Replaced Award; (ii)
it has a Fair Market Value at least equal to the value of the Replaced Award as
of the date of the Change of Control; (iii) if the underlying Replaced Award was
an equity-based award, it relates, following the Change of Control, to publicly
traded equity securities of the Company or the Surviving Corporation or the
ultimate parent company which results from the Change of Control; and (iv) its
other terms and conditions are not less favorable to the Participant than the
terms and conditions of the Replaced Award (including the provisions that would
apply in the event of a subsequent Change of Control) as of the date of the
Change of Control. Without limiting the generality of the foregoing, a
Replacement Award may take the form of a continuation of the applicable Replaced
Award if the requirements of the preceding sentence are satisfied. The
determination whether the conditions of this Section 10.1(b) are satisfied shall
be made by the Committee, as constituted immediately before the Change of
Control, in its sole discretion.



(c)
Upon a Termination of Employment of a Participant occurring in connection with
or during the two years following the date of a Change of Control, by the
Company other than for Cause or by the Participant for Good Reason, (i) all
Replacement Awards held by such Participant shall vest in full, be free of
restrictions, and be deemed to be earned and immediately payable in an amount
equal to the full value of such Replacement Award, and (ii) all Options and SARs
held by the Participant immediately before the Termination of Employment that
the Participant held as of the date of the Change of Control or that constitute
Replacement Awards shall remain exercisable until the earlier of (1) the third
anniversary of the Change of Control and (2) the expiration of the stated Term
of such Option or SAR; provided, that if the applicable Award Agreement provides
for a longer period of exercisability, that provision shall control.

 
10.2 Definition of Change of Control
 
For purposes of the Plan, a “Change of Control” shall mean any of the following
events:
 
(a)
Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Act) (a “Person”) becomes the Beneficial Owner (within the
meaning of Rule 13d-3 promulgated under the Act) of 30% or more of either (i)
the then-outstanding Shares of the Company (the “Outstanding Company Shares”) or
(ii) the combined voting power of the then-outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided that, for purposes of this
subsection (a), the following acquisitions shall not constitute a Change of
Control: (1) an acquisition directly from the Company; (2) an acquisition by the
Company or a Subsidiary; (3) an acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Subsidiary; (4) any
acquisition by an underwriter temporarily holding securities pursuant to an
offering of such securities or (5) an acquisition pursuant to a transaction that
complies with Sections 10.2(c)(i), 10.2(c)(ii), and 10.2(c)(iii) below;



(b)
Individuals who, on the Effective Date, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board;
provided that any person becoming a director subsequent to the Effective Date
whose






--------------------------------------------------------------------------------





election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the Incumbent Directors then on the Board
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director, without written
objection to such nomination) shall be considered an Incumbent Director; but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest
with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board; or


(c)
The consummation of a reorganization, merger, statutory share exchange or
consolidation (or similar corporate transaction) involving the Company or a
Subsidiary, the sale or other disposition of all or substantially all of the
Company’s assets, or the acquisition of assets or stock of another entity (a
“Business Combination”), unless immediately following such Business Combination:
(i) substantially all of the individuals and entities who were Beneficial
Owners, respectively, of the Outstanding Company Shares and the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of, respectively, the
then-outstanding Shares and the total voting power of (A) the corporation
resulting from such Business Combination (the “Surviving Corporation”) or (B) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 80% or more of the voting securities eligible to elect
directors of the Surviving Corporation (the ” Parent Corporation”), in
substantially the same proportion as their ownership, immediately prior to the
Business Combination, of the Outstanding Company Shares and the Outstanding
Company Voting Securities, as the case may be, (ii) no Person (other than any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation), is or becomes the Beneficial
Owner, directly or indirectly, of 30% or more of the outstanding Shares and the
total voting power of the outstanding securities eligible to elect directors of
the Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) and (iii) at least a majority of the members of the Board of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Combination were
Incumbent Directors at the time of the Board’s approval of the initial agreement
providing for such Business Combination; or



(d)
Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 
For the avoidance of doubt, any one or more of the above events may be effected
pursuant to (A) a compromise or arrangement sanctioned by the court under
Chapter 1 of Part 9 of the Companies Act 2014 of the Republic of Ireland or
(B) Chapter 2 of Part 9 of the Companies Act 2014 of the Republic of Ireland.
 
10.3 Section 409A of the Code
 
Notwithstanding the foregoing, if any Award is subject to Section 409A of the
Code, (a) this Section 10 shall be applicable only to the extent specifically
provided in the Award Agreement and as permitted pursuant to Section 11.6; and
(b) in respect of any Award subject to Section 409A of the Code, to the extent
required to avoid an accelerated or additional tax under Section 409A of the
Code, in no event shall a Change of Control be treated as having occurred if
such event is not a “change of control event” for purposes of Section 409A of
the Code.
 
Section 11.
Qualified Performance-Based Awards; Performance Cash Awards

 
11.1 Qualified Performance-Based Awards
 
The provisions of this Plan are intended to ensure that all Options and Stock
Appreciation Rights granted hereunder to any Participant who is or may be a
“covered employee” (within the meaning of Section 162(m)(3) of the Code) in the
tax year in which such Option or Stock Appreciation Right is expected to be
deductible to the Company qualify for the Section 162(m) Exemption, and all such
Awards shall therefore be considered Qualified Performance-Based Awards and this
Plan shall be interpreted and operated consistent with that intention. When
granting any Award other than an Option or Stock Appreciation Right, the
Committee may designate such Award as a Qualified Performance-Based Award, based
upon a determination that (a) the recipient is or may be a “covered employee”
(within the meaning of Section 162(m)(3) of the Code) with respect to such
Award, and (b) the Committee wishes such Award to qualify for the Section 162(m)
Exemption, and the terms of any such Award (and of the grant thereof) shall be
consistent with such designation. Within 90 days after the commencement of a
Performance Period or, if earlier, prior to the expiration of 25% of a
Performance Period, the Committee will designate one or more Performance
Periods, determine the Participants for the Performance Periods, and establish
the Performance Goals for the Performance Periods on terms consistent with
Section 1.2(ee)(iii).
 
11.2 Performance Goals and Other Conditions
 
Each Qualified Performance-Based Award (other than an Option or Stock
Appreciation Right) shall be earned, vested, and/or payable (as applicable) upon
the achievement of one or more Performance Goals, together with the satisfaction
of any other conditions, such as continued employment, as the Committee may
determine to be appropriate. Moreover, no Qualified





--------------------------------------------------------------------------------





Performance-Based Award may be amended, nor may the Committee exercise any
discretionary authority it may otherwise have under this Plan with respect to a
Qualified Performance-Based Award under this Plan, in any manner that would
cause the Qualified Performance-Based Award to cease to qualify for the Section
162(m) Exemption; provided , that (i) the Committee may provide, either in
connection with the grant of the applicable Award or by amendment thereafter,
that achievement of such Performance Goals will be waived upon the death or
disability of the Participant (or under any other circumstance with respect to
which the existence of such possible waiver will not cause the Award to fail to
qualify for the Section 162(m) Exemption), and (ii) the provisions of Section 10
shall apply notwithstanding this Section 11.2.
 
11.3 Limits on Board and Administrator Authority
 
Neither the full Board nor the Administrator shall be permitted to exercise
authority granted to the Committee to the extent that the grant or exercise of
such authority to or by the Board or the Administrator would cause an Award
designated as a Qualified Performance-Based Award not to qualify for, or to
cease to qualify for, the Section 162(m) Exemption.
 
11.4 Section 16(b)
 
The provisions of this Plan are intended to ensure that no transaction under the
Plan is subject to (and not exempt from) the short-swing recovery rules of
Section 16(b) of the Act (“Section 16(b)”). Accordingly, the composition of the
Committee shall be subject to such limitations as the Board deems appropriate to
permit transactions pursuant to this Plan to be exempt (pursuant to Rule 16b-3
promulgated under the Act) from Section 16(b), and no delegation of authority by
the Committee shall be permitted if such delegation would cause any such
transaction to be subject to (and not exempt from) Section 16(b).
 
11.5 Awards Valid Notwithstanding Committee Composition
 
Notwithstanding any other provision of the Plan to the contrary, if for any
reason the appointed Committee does not meet the requirements of Rule 16b-3 or
Section 162(m) of the Code, such noncompliance with the requirements of Rule
16b-3 and Section 162(m) of the Code shall not affect the validity of Awards,
grants, interpretations of the Plan, or other actions of the Committee.
 
11.6 Section 409A of the Code
 
(a)
It is the intention of the Company that no Award shall be “deferred
compensation” subject to Section 409A of the Code, unless and to the extent that
the Committee specifically determines otherwise as provided in the immediately
following sentence, and the Plan and the terms and conditions of all Awards
shall be interpreted accordingly. The terms and conditions governing any Awards
that the Committee determines will be subject to Section 409A of the Code,
including any rules for elective or mandatory deferral of the delivery of cash
or Shares pursuant thereto and any rules regarding treatment of such Awards in
the event of a Change of Control, shall be set forth in the applicable Award
Agreement, and shall comply in all respects with Section 409A of the Code. In no
event whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on a Participant by Section 409A of the Code or
damages for failing to comply with Section 409A of the Code.



(b)
The intent of the parties is that payments and benefits under this Plan comply
with Section 409A of the Code, to the extent subject thereto, and accordingly,
to the maximum extent permitted, this Plan shall be interpreted and administered
to be in compliance therewith. Notwithstanding anything contained herein to the
contrary, a Participant shall not be considered to have terminated employment
with the Company for purposes of any payments under the Plan which are subject
to Section 409A of the Code until the Participant has incurred a “separation
from service” from the Company within the meaning of Section 409A of the Code.
Each amount to be paid or benefit to be provided under this Plan shall be
construed as a separate identified payment for purposes of Section 409A of the
Code. Without limiting the foregoing and notwithstanding anything contained
herein to the contrary, to the extent required in order to avoid an accelerated
or additional tax under Section 409A of the Code, amounts that would otherwise
be payable and benefits that would otherwise be provided pursuant to this Plan
during the six-month period immediately following a Participant’s separation
from service shall instead be paid on the first business day after the date that
is six months following the Participant’s separation from service (or, if
earlier, the Participant’s date of death). The Company makes no representation
that any or all of the payments described in this Plan will be exempt from or
comply with Section 409A of the Code and makes no undertaking to preclude
Section 409A of the Code from applying to any such payment.

 
Section 12.
Term, Amendment, and Termination

 
12.1 Effectiveness
 
The Effective Date of the Plan is December 8, 2017, subject to any required
approval of the Company’s shareholders.
 





--------------------------------------------------------------------------------





12.2 Termination
 
The Plan will terminate on the tenth anniversary of the Effective Date. Awards
outstanding as of such termination date shall not be affected or impaired by the
termination of the Plan.


12.3 Amendment of Plan
 
The Board or the Committee may amend, alter, or discontinue the Plan, but no
amendment, alteration, or discontinuation shall be made which would materially
impair the rights of any Participant with respect to a previously granted Award
without such Participant’s consent, except such an amendment made to comply with
applicable law, including, without limitation, Section 409A of the Code, Section
162(m) of the Code, Section 422 of the Code, stock exchange rules or accounting
rules. In addition, no such amendment shall be made without the approval of the
Company’s shareholders to the extent that such approval is required by
applicable law or by the listing standards of the Applicable Exchange.
 
12.4 Amendment of Awards
 
Subject to Section 5.12, the Committee may unilaterally amend the terms of any
Award theretofore granted; provided, however, that no such amendment shall cause
a Qualified Performance-Based Award to cease to qualify for the Section 162(m)
Exemption. Subject to the foregoing, the amendment authority of the Committee
shall include, without limitation, the authority to modify the number of Shares
or other terms and conditions of an Award; extend the term of an Award;
accelerate the exercisability or vesting or otherwise terminate any restrictions
relating to an Award; accept the surrender of any outstanding Award; and, to the
extent not previously exercised or vested, authorize the grant of new Awards in
substitution for surrendered Awards; provided, however that (a) the amended or
modified terms are permitted by the Plan as then in effect; (b) any Participant
adversely affected by such amended or modified terms shall have consented to
such amendment or modification unless such amendment is necessary to comply with
applicable law, including, without limitation, Section 409A of the Code, Section
162(m) of the Code, Section 422 of the Code, stock exchange rules or accounting
rules; and (c) the authority to accelerate the exercisability or vesting or
otherwise terminate restrictions relating to an Award may be exercised only in
connection with a Participant’s death, disability or retirement, in connection
with a Change of Control, or to the extent such actions involve an aggregate
number of Shares not in excess of 5% of the number of shares available for
Awards.
 
Section 13.
Forfeiture

 
13.1 Forfeiture
 
Subject to applicable law, all Awards under this Plan shall be subject to
forfeiture or other penalties pursuant (a) to the Company’s Incentive
Compensation Forfeiture Policy, as amended from time to time, and (b) such other
forfeiture and/or penalty conditions and provisions as determined by the
Committee and set forth in the applicable Award Agreement.
 
13.2 Effect of Change of Control
 
Notwithstanding the foregoing provisions, unless otherwise provided by the
Committee in the applicable Award Agreement or required by applicable law, this
Section 13 shall not be applicable to any Participant following a Change of
Control.
 
Section 14.
Unfunded Status of Plan

 
Unfunded Status; Committee Authority. It is presently intended that the Plan
will constitute an “unfunded” plan for incentive and deferred compensation. The
Committee may authorize the creation of trusts or other arrangements to meet the
obligations created under the Plan to deliver Shares or make payments; provided,
that unless the Committee otherwise determines, the existence of such trusts or
other arrangements is consistent with the “unfunded” status of the Plan.
 
Section 15.
General Provisions

 
15.1 Conditions for Issuance
 
The Committee may require each Participant purchasing or receiving Shares
pursuant to an Award to represent to and agree with the Company in writing that
such person is acquiring the Shares without a view to the distribution thereof.
The certificates for such Shares may include any legend which the Committee
deems appropriate to reflect any restrictions on transfer. Notwithstanding any
other provision of the Plan or agreements made pursuant thereto, the Company
shall not be required to





--------------------------------------------------------------------------------





issue or deliver any certificate or certificates for Shares under the Plan prior
to fulfillment of all of the following conditions: (a) listing or approval for
listing upon notice of issuance of such Shares on the Applicable Exchange, (b)
any registration or other qualification of such Shares of the Company under any
state or federal law or regulation, or the maintaining in effect of any such
registration or other qualification which the Committee shall, in its absolute
discretion upon the advice of counsel, deem necessary or advisable, and
(c) obtaining any other consent, approval, or permit from any state or federal
governmental agency which the Committee shall, in its absolute discretion after
receiving the advice of counsel, determine to be necessary or advisable.


15.2 Additional Compensation Arrangements
 
Nothing contained in the Plan shall prevent the Company or any Subsidiary from
adopting other or additional compensation arrangements for its employees.
 
15.3 No Contract of Employment
 
The Plan shall not constitute a contract of employment, and adoption of the Plan
shall not confer upon any employee any right to continued employment, nor shall
it interfere in any way with the right of the Company or any Subsidiary to
terminate the employment of any employee at any time.
 
15.4 Required Taxes
 
No later than the date as of which an amount first becomes includible in the
gross income of a Participant for federal, state, local, or foreign income or
employment or other tax purposes with respect to any Award under the Plan, such
Participant shall pay to the Company, or make arrangements satisfactory to the
Company regarding the payment of, any federal, state, local, or foreign taxes of
any kind required by law to be withheld with respect to such amount. Unless
otherwise determined by the Company, withholding obligations may be settled with
Shares, including Shares that are part of the Award that gives rise to the
withholding requirement, in an amount not to exceed the maximum statutory tax
rates in the applicable jurisdiction and that will not cause the Company adverse
accounting consequences, all in accordance with such procedures as the Committee
establishes and to the extent permissible under applicable law and applicable
withholding rules. The obligations of the Company under the Plan shall be
conditioned on such payment or arrangements, and the Company and its
Subsidiaries shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment otherwise due to such Participant. The Committee may
establish such procedures as it deems appropriate, including making irrevocable
elections, for the settlement of withholding obligations with Shares.
 
15.5 Limit on Dividend Reinvestment and Dividend Equivalents
 
Reinvestment of dividends in additional Restricted Stock Units to be settled in
Shares, and the payment of Shares with respect to dividends to Participants
holding Awards of Restricted Stock Units, shall only be permissible if
sufficient Shares are available under Section 3 for such reinvestment or payment
(taking into account then outstanding Awards). In the event that sufficient
Shares are not available for such reinvestment or payment, such reinvestment or
payment shall be made in the form of a grant of Restricted Stock Units equal in
number to the Restricted Stock Units or Shares that would have been obtained by
such payment or reinvestment, the terms of which Restricted Stock Units shall
provide for settlement in cash and for dividend equivalent reinvestment in
further Restricted Stock Units on the terms contemplated by this Section 15.5.
 
15.6 Written Materials; Electronic Documents
 
Electronic documents may be substituted for any written materials required by
the terms of the Plan, including, without limitation, Award Agreements.
 
15.7 Designation of Death Beneficiary
 
The Committee shall establish such procedures as it deems appropriate for a
Participant to designate a beneficiary to whom any amounts payable in the event
of such Participant’s death are to be paid or by whom any rights of such
Participant after such Participant’s death may be exercised. If no beneficiary
designation is in effect for a Participant at the time or his or her death, any
such amounts shall be paid to, and any such rights may be exercised by, the
estate of the Participant.
 
15.8 Subsidiary Employees
 
In the case of a grant of an Award to any employee of a Subsidiary of the
Company, the Company may, if the Committee so directs, issue or transfer the
Shares, if any, covered by the Award to the Subsidiary, for such lawful
consideration as the Committee may specify, upon the condition or understanding
that the Subsidiary will transfer the Shares to the employee in accordance with
the terms of the Award specified by the Committee pursuant to the provisions of
the Plan. All Shares underlying Awards that are forfeited or canceled shall
revert to the Company.





--------------------------------------------------------------------------------





 
15.9 Governing Law
 
The Plan and all Awards made and actions taken thereunder shall be governed by
and construed in accordance with the laws of the State of Minnesota, without
reference to principles of conflict of laws.
 
15.10 Non-Transferability
 
Except as otherwise provided in Section 5.10 or by the Committee, Awards under
the Plan are not transferable except by will or by laws of descent and
distribution.
 
15.11 Foreign Employees and Foreign Law Considerations
 
The Committee may grant Awards to Eligible Individuals who are foreign
nationals, who are located outside the United States, who are United States
citizens or resident aliens on global assignments in foreign nations, who are
not compensated from a payroll maintained in the United States, or who are
otherwise subject to (or could cause the Company to be subject to) legal or
regulatory provisions of countries or jurisdictions outside the United States,
on such terms and conditions different from those specified in the Plan as may,
in the judgment of the Committee, be necessary or desirable to foster and
promote achievement of the purposes of the Plan, and, in furtherance of such
purposes, the Committee may make such modifications, amendments, procedures, or
subplans as may be necessary or advisable to comply with such legal or
regulatory provisions.


15.12 No Rights to Awards; Non-Uniform Determinations
 
No Participant or Eligible Individual shall have any claim to be granted any
Award under the Plan. The Company, its Subsidiaries, or the Committee shall not
be obligated to treat Participants or Eligible Individuals uniformly, and
determinations made under the Plan may be made by the Committee selectively
among Participants and/or Eligible Individuals, whether or not such Participants
and Eligible Individuals are similarly situated. Awards under a particular
Section of the Plan need not be uniform between and among Participants.
 
15.13 Relationship to Other Benefits
 
No payment under the Plan shall be taken into account in determining any
benefits under any pension, retirement, savings, profit sharing, group
insurance, welfare, or benefit plan of the Company or any Subsidiary unless
provided otherwise in such plan.
 
15.14 Expenses
 
The expenses of administering the Plan shall be borne by the Company and its
Subsidiaries.
 
15.15 Titles and Headings
 
The titles and headings of the Sections in the Plan are for convenience of
reference only, and in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control.
 
15.16 Fractional Shares
 
No fractional Shares shall be issued under the Plan.
 
15.17 Government and Other Regulations
 
Notwithstanding any other provision of the Plan:
 
(a)
No Participant who acquires Shares pursuant to the Plan may, during any period
of time that such Participant is an affiliate of the Company (within the meaning
of regulations promulgated pursuant to the Securities Act of 1933 (the “1933
Act”)), offer or sell such Shares, unless such offer and sale are made
(i) pursuant to an effective registration statement under the 1933 Act, which is
current and includes the Shares to be sold, or (ii) pursuant to an appropriate
exemption from the registration requirements of the 1933 Act, such as that set
forth in Rule 144 promulgated under the 1933 Act.



(b)
If at any time the Committee shall determine that the registration, listing, or
qualification of the Shares covered by an Award upon the Applicable Exchange or
under any foreign, federal, state, or local law or practice, or the consent or
approval of any governmental regulatory body, is necessary or desirable as a
condition of, or in connection with, the granting of such Award or the purchase
or receipt of Shares thereunder, no Shares may be purchased, delivered, or
received pursuant to such Award unless and until such registration, listing,
qualification, consent, or approval shall have been effected or obtained free






--------------------------------------------------------------------------------





of any condition not acceptable to the Committee. Any Participant receiving or
purchasing Shares pursuant to an Award shall make such representations and
agreements and furnish such information as the Committee may request to assure
compliance with the foregoing or any other applicable legal requirements. The
Company shall not be required to issue or deliver any certificate or
certificates for Shares under the Plan prior to the Committee’s determination
that all related requirements have been fulfilled. The Company shall in no event
be obligated to register any Shares or any other securities pursuant to the 1933
Act or applicable state or foreign law or to take any other action in order to
cause the issuance and delivery of such certificates to comply with any such
law, regulation, or requirement.
 
15.18 Additional Provisions
 
Each Award Agreement may contain such other terms and conditions as the
Committee may determine; provided that such other terms and conditions are not
inconsistent with the provisions of the Plan.
 
15.19 No Limitations on Rights of the Company
 
The grant of any Award shall not in any way affect the right or power of the
Company to make adjustments, reclassifications, or changes in its capital or
business structure or to merge, consolidate, dissolve, liquidate, sell, or
transfer all or any part of its business or assets. The Plan shall not restrict
the authority of the Company, for proper corporate purposes, to draft, grant, or
assume Awards, other than under the Plan, with respect to any person.
 
15.20 Severability
 
In the event any provision of the Plan shall be held illegal or invalid for any
reason, such illegality or invalidity shall not affect the remaining parts of
the Plan, and the Plan shall be construed and enforced as if the illegal or
invalid provision had not been included.
 
15.21 Blackout Periods
 
Notwithstanding any other provision of this Plan or any Award to the contrary,
the Company shall have the authority to establish any “blackout” period that the
Company deems necessary or advisable with respect to any or all Awards.
 
15.22 Irish Conditions for Issuance
 
Notwithstanding any other provision of this Plan, (a) the Company shall not be
obliged to issue any Shares pursuant to an Award unless at least the par
(nominal) value of such newly issued Share has been fully paid in advance in
accordance with applicable law (which requirement may mean the holder of an
Award is obliged to make such payment), (b) no adjustments may be made to an
Award which reduce the price payable for a Share subject to such Award below the
par (nominal) value of a Share and (c) the Company shall not be obliged to issue
or deliver any Shares in satisfaction of Awards until all legal and regulatory
requirements associated with such issue or delivery have been complied with to
the satisfaction of the Committee.





